 

Exhibit 10.18

 

STOCK OPTION GRANT

 

PENNICHUCK CORPORATION

 

1995 STOCK OPTION PLAN

 

This Stock Option (“Option”) for a total of                      shares of
Common Stock, par value $ 1.00 per share (“Common Stock”) of Pennichuck
Corporation, a New Hampshire business corporation (the “Company”), is hereby
granted to                                      (“Optionee”) at the price
determined as provided in, and in all respects subject to the terms, definitions
and provisions of the 1995 Stock Option Plan (the “Plan”) adopted by the Company
which is incorporated by reference herein.

 

1. Option Price. The option price is $             for each share, being 100% of
the fair market value of the Common Stock on the date of grant of this Option.

 

2. Exercise of Option.

 

(i) Manner of Exercise. This option shall be exercisable in accordance with
provisions of Section 9 of the Plan, the provisions hereof and the provisions of
any rules and interpretations adopted by the Compensation and Benefits Committee
of the Board of Directors from time to time. Option exercise shall be by a
written notice which shall:

 

  (a) State the Optionee’s election to exercise the Option, the number of shares
with respect to which it is being exercised, the person in whose name the stock
certificate or certificates for such shares of Common Stock is to be registered
and his or her address and Social Security Number (or if more than one such
person, the names, addresses and Social Security Numbers of all such persons);



--------------------------------------------------------------------------------

  (b) Contain such representations and agreements as to the Optionee’s and/or
the holder’s investment intent with respect to such shares of Common Stock as
may be required by applicable law or regulation or otherwise required by the
Company.

 

  (c) Be signed by the person or persons entitled to exercise the Option and, if
the Option is being exercised by any person or persons other than the Optionee,
be accompanied by proof, satisfactory to counsel for the Company, of the right
of such person or persons to exercise the Option; and

 

  (d) Be in writing and delivered in person, or by certified mail, to the
Secretary or Treasurer of the Company.

 

Payment of the purchase price of any shares with respect to which the Option is
being exercised shall be by certified or bank cashier’s check, or by surrender
and delivery to the Company of shares of its stock of the same class as the
shares to be acquired by exercise of the Option. In the event shares are
surrendered to the Company, such shares shall either (i) have a fair market
value equal to the total Option price, or (ii) have a fair market value less
than said total Option price and be accompanied by a certified or bank cashier’s
check for any difference. The certificate or certificates for shares of Common
Stock to be issued upon exercise of the Option shall be registered in the name
of the Optionee or other person or persons exercising the Option, or in the name
of the Optionee and another person jointly with the right of survivorship.

 

(ii) Restrictions on exercise. This Option may not be exercised if the issuance
of shares upon such exercise would constitute a violation of any applicable
federal or state laws or regulations, any applicable

 

Page 2



--------------------------------------------------------------------------------

provisions of the Company’s Articles of Agreement or Bylaws, or any applicable
provisions of the Plan.

 

(iii) Restrictions on disposition. No disposition of the shares issued to the
Optionee hereunder shall be made by the Optionee within two years from the date
hereof nor within one year from the issuance of said shares to the Optionee.

 

3. Non-transferability of Option. This Option may not be transferred in any
manner otherwise than by will or the laws of descent or distribution and may be
exercised during the lifetime of the Optionee only by the Optionee. The terms of
this Grant shall be binding upon the executors, administrators, heirs,
representatives and successors of the Optionee.

 

4. Term of Option. This Option may not be exercised more than ten years from the
date hereof and may be exercised during such term only in accordance with the
Plan and the terms of this Grant. In no event will this Option be exercisable
more than 90 days after the death or termination of employment of the Optionee.

 

5. No Rights to Continued Employment. The Plan and any Option granted under the
Plan shall not confer upon the Optionee any right with respect to continuance of
employment with the Company, or any parent or subsidiary thereof, nor shall the
Plan or Option interfere in any way with the right of the Company, or any such
parent or subsidiary thereof to terminate his or her employment at any time.

 

Page 3



--------------------------------------------------------------------------------

6. Tax Ramifications. By acceptance of this Option, the Optionee acknowledges
his or her understanding that (i) under current federal tax law he or she may
incur unfavorable federal tax treatment if he or she disposes of any shares
acquired by exercise of this Option within two years from the date of the
granting hereof or within one year after the transfer of such shares to him or
her, (ii) applicable federal tax law may change with regard to the foregoing or
in some other relevant manner prior to exercise of this Option and (iii) the
Company has no obligation to inform the Optionee of any such changes.

 

7. Securities Ramifications. The shares of Common Stock subject to the Plan and
this Option have not been registered under the federal Securities Act of 1933,
as amended, in reliance upon the exemption from registration found in Section 3
(a) (11) thereof with respect to offers and sales of securities only to persons
resident within a single state where the issuer, if a corporation, is
incorporated by and doing business within such state. By acceptance of this
Option, the Optionee acknowledges his or her understanding that the shares
subject hereof are subject to the “restrictions on disposition” set forth at
paragraph 2(iii) above, that a legend setting forth such restrictions will be
set forth on any certificate evidencing shares of Common Stock received upon
exercise thereof, that stop transfer instructions will be given to the Company’s
transfer agent to ensure compliance with such restrictions, and that a
transferee of such shares, if any, during such time period will be similarly
bound by such restrictions.

 

Page 4



--------------------------------------------------------------------------------

       

PENNICHUCK CORPORATION

           

By:

   

Date of Grant:                    

     

Attest:

   

 

ACKNOWLEDGMENT

 

Optionee acknowledges receipt of a copy of the Plan and the Company’s most
recent Annual Report to Shareholders, copies of which are annexed hereto, and
represents that he or she is familiar with the terms and provisions thereof and
hereof, and hereby accepts this Option subject to all the terms and provisions
thereof and hereof. Optionee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Compensation and Benefits
Committee upon any questions arising under the Plan. Optionee also represents
that he or she is a resident of the State of New Hampshire.

 

 

Optionee

 

Date:                    

 

Page 5